NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2008-3229

                             NICHOLAS S. TROBOVIC,

                                                            Petitioner,


                                          v.

                      GENERAL SERVICES ADMINISTRATION,

                                                            Respondent.


      Nicholas S. Trobovic, of Berwyn, Pennsylvania, pro se.

       Joan M. Stentiford-Ulmer, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for respondent. With
her on the brief were Jeanne E. Davidson, Director, and Steven J. Gillingham, Assistant
Director. Of counsel on the brief was F. Allen Phaup, Assistant General Counsel, Office
of the General Counsel, General Law Division, United States General Services Division,
of Washington, DC.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                    2008-3229


                            NICHOLAS S. TROBOVIC,

                                                                  Petitioner,

                                        v.

                    GENERAL SERVICES ADMINISTRATION,

                                                              Respondent.



Petition for review of the Merit Systems Protection Board in consolidated cases
NY0752050347-M-1; NY0752070003-I-2; NY0353070004-I-2; NY3443070005-I-2; and
NY0752070202-I-1.

                         __________________________

                         DECIDED: April 16, 2009
                         __________________________


Before MAYER, PLAGER, and BRYSON, Circuit Judges.

PER CURIAM.

      Nicholas S. Trobovic appeals the final order of the Merit Systems Protection

Board denying his petitions for review of the initial decisions that dismissed, as

withdrawn or settled pursuant to a comprehensive settlement agreement, his five

appeals of allegedly improper actions taken by the General Services Administration

(“GSA”).   Trobovic v. Gen. Serv. Admin., Nos. NY-0752-05-0347-M-1, NY-0752-07-

0003-I-2, NY-0353-07-0004-I-2, NY-3443-07-0005-I-2, NY-0752-07-0202-I-1 (M.S.P.B.
Mar. 5, 2008). The board concluded that there was no new, previously unavailable

evidence and that the administrative judge made no error in law or regulation affecting

the outcome. Id.; 5 C.F.R. § 1201.115(d). We affirm.

      Trobovic was employed by the GSA as a building management specialist, GS-

1157-11. On June 15, 2005, he suffered a back injury that was ultimately accepted as

compensable by the Department of Labor’s Office of Workers’ Compensation Programs.

One year later, Trobovic applied for a budget analyst position, which he was denied. He

brought five appeals before the board in connection with his GSA employment, claiming

constructive suspensions and violations of his restoration to duty rights as a medically-

disqualified employee.   In the course of his appeals to the board, and before any

decisions on the merits were reached, Trobovic agreed to participate in the board’s

Mediation Appeals Process. On August 1, 2007, the parties signed and executed a

comprehensive settlement agreement involving all issues in his pending appeals.

Trobovic agreed to withdraw, with prejudice, all of his appeals and neither contest his

removal from service for unavailability for work, nor seek future employment with the

agency; the GSA agreed, inter alia, to assist him with his application for disability

retirement.

      Within 30 days of executing the settlement agreement, Trobovic notified the

board that he rescinded the agreement, and proceeded to refile his withdrawn appeals.

He further averred that the settlement agreement was invalid. Specifically, Trobovic

alleged that (1) both parties mistakenly believed that he would qualify for disability

retirement, (2) he was entitled to a 30-day review period before accepting the

agreement, (3) Asperger’s Syndrome prevented him from understanding the legal




2008-3229                                  2
significance of signing the settlement agreement, and (4) the agency fraudulently

induced him to sign the agreement. The board considered and rejected each of his

arguments and concluded that the settlement agreement was lawful on its face, freely

entered into, and understood by the parties.      The board found that Trobovic was

assisted by a union representative throughout the mediation negotiations and that his

medical condition did not render him incapable of understanding the meaning and

legally binding nature of the settlement agreement.     Further, contrary to Trobovic’s

assertion, there is no provision for a 30-day review period during which an already

executed settlement agreement can be unilaterally rescinded. Accordingly, the board

upheld the validity of the settlement agreement, and based on its terms found that

Trobovic withdrew his appeals, thereby divesting the board of jurisdiction to address the

merits of his claims.

       We must affirm the final decision of the board unless we conclude that it is

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.

5 U.S.C. § 7703(c). The plain language of the settlement agreement rebuts Trobovic’s

arguments with respect to mutual mistake, fraud, and coercion, and supports the

board’s conclusion that the bilateral agreement was voluntarily executed.            The

settlement agreement is drafted in plain English and states that Trobovic agreed to

withdraw his appeals and abstain from seeking money damages or reemployment with

the agency; in exchange, the agency agreed to, inter alia, expunge certain documents

from his official personnel file, refrain from contesting his pending Workers’

Compensation claims, and assist him with the filing of his disability retirement

application.   Nowhere in the agreement does GSA guarantee that his disability




2008-3229                                  3
retirement application will be approved. The agreement also contains a merger clause

and confirms that Trobovic (1) read and understood the entire document, (2) had

adequate time to reflect upon the terms of the agreement in consultation with his

representative, and (3) signed it free from coercion while agreeing not to claim

otherwise in the future.

       With respect to Trobovic’s argument that Asperger’s Syndrome rendered him

incompetent to contract, the board properly considered and weighed the credibility of his

testimony and psychiatric evaluations, and concluded he was competent to contract.

Substantial evidence supports the board’s conclusion.          Because the settlement

agreement became effective and binding when formed on August 1, 2007, the board

correctly concluded that Trobovic voluntarily withdrew his appeals, with prejudice, and

prospectively agreed not to seek reemployment with the agency.          The board was

therefore divested of jurisdiction over the withdrawn appeals, and properly dismissed

Trobovic’s attempt to refile them. The board was also correct to dismiss, as settled,

Trobovic’s subsequent appeals related to the agency’s decision not to rehire him.




2008-3229                                  4